Emily ADLER, individually; on behalf of herself and all persons similarly situated, Seth Finck,
individually; on behalf of himself and all persons similarly situated, et al., Plaintiffs-Appellants,

                                                      v.

  DUVAL COUNTY SCHOOL BOARD, Duval County Public School District, Defendants-Appellees.

      Emily Adler, individually; on behalf of herself and all persons similarly situated, Seth Finck,
individually; on behalf of himself and all persons similarly situated, et al., Plaintiffs-Appellees,

                                                      v.

  Susan Boles, as parent & next friend of Rebecca Boles, a minor child and on behalf of all public school
students within the Duval County Public School District, Movants-Appellants.

                                            Nos. 98-2709, 98-2720.

                                      United States Court of Appeals,

                                               Eleventh Circuit.

                                                June 3, 1999.

Appeals from the United States District Court for the Middle District of Florida (No. 98-460-Civ-J-10C);
Wm. Terrell Hodges, Judge.

(Opinion May 11, 1999, 11th Cir., 1999, --- F.3d ---- ).

Before ANDERSON, Chief Judge, and TJOFLAT, EDMONDSON, COX, BIRCH, DUBINA, BLACK,
CARNES, BARKETT, HULL and MARCUS, Circuit Judges*.

        BY THE COURT:

        A member of this court in active service having requested a poll on whether this case should be

reheard by the Court sitting en banc, and a majority of the judges in this court in active service having voted

in favor of granting a rehearing en banc,

        IT IS ORDERED that the above cause shall be reheard by this court en banc. The previous panel's

opinion is hereby VACATED.




   *
    Senior U.S. Circuit Judge Phyllis A. Kravitch has elected to participate in further proceedings in this
matter pursuant to 28 U.S.C. § 46(c).